MSF
          Case 2:19-cv-19589-MCA Document 9 Filed 01/07/20 Page 1 of 3 PageID: 52




Meister Seelig & Fein LLP
                                                                                                  Jeffrey Schreiber
                                                                                                           Partner
                                                                                                         js@msf-law.com




      January 7, 2020

      VIACM/ECF

      Hon. Madeline Cox Arleo
      Martin Luther King Building & U.S. Courthouse
      50 Walnut Street
      Newark, New Jersey 07102

              Re:      In re Palmetto Construction Services, LLC, Petition No. 2:19-cv-19589 (MCA)

      Dear Judge Cox Arleo:

     My firm represents creditor Accolend, LLC f/k/a Asset Lending and Loans, LLC ("Accolend"),
     the sole secured creditor in the above-referenced action and related bankruptcy proceeding pending
     in the United States Bankruptcy Court for the District of New Jersey under the caption In re
     Palmetto Construction Services, LLC, Petition No. 2:19-21051(VFP) (the "Bankruptcy"). Please
     accept this letter in lieu of a more formal memorandum of law in opposition to Debtor Palmetto
     Construction Services, LLC's ("Debtor's") purported "ex parte" motion to vacate the order
     dismissing this appeal (ECF No. 4) and reinstate this appeal.

     Debtor's motion -- a motion that is merely the latest in a long series of the Debtor's dilatory and
     frivolous litigation tactics in multiple fora in connection with this matter, including in: the
     Chancery Division of the Superior Court of the State of New Jersey in Morris and Warren
     Counties, as well as the Law Division in Bergen County; the State of Louisiana District Court; the
     United States District Courts for the Central District of California and the District of New Jersey 1;
     the Bankruptcy Court below and an arbitration hearing held by the American Arbitration
     Association in New Jersey (Robert Bartkus, Esq., Arbitrator) -- must be denied, because: (i) Your
     Honor properly Ordered the dismissal of the appeal after the Clerk of the Court filed a certification
     regarding Debtor's failure to designate the record on appeal; (ii) the Debtor has failed to provide
     a sufficient, or indeed any, excuse as to why it failed to timely designate its record on appeal even
     after the Clerk's certification provided notice of the deficiency and why it did not bring this motion
     until more than three weeks after Your Honor dismissed the appeal; and (iii) Debtor's consistent
     delays, including this one, prejudice Accolend.

              In a case the Debtor purportedly commenced and later voluntarily dismissed that was styled and captioned
     Mendy, et al. v. GBCap Fund, LP, et al. , 2:19 - cv- 330, Judge McNulty noted that Debtor's tactics had made "a
     hash" of the Court's docket.


 2G Auer Court, Williamsburg Commons. East Brunswick, NJ 08816           I   Phone (732) 432-0073    I    Fax (732) 432-4282
                                                    me1sterseelig.com
            Case 2:19-cv-19589-MCA Document 9 Filed 01/07/20 Page 2 of 3 PageID: 53

                                                                                     Hon. Madeline Cox Arleo, U.S.D.J.
                                                                                                               Page 2




         Your Honor Properly Dismissed This Appeal

     It is well settled that the District Court has the authority to dismiss an appeal on the grounds of
     procedural defects. Fed. R. Banla. P. § 8003, and particularly appropriate that the Court do so here,
     where this is merely the latest in a long series of frivolous litigation tactics and where the appeal
     is so obviously without merit.2 On October 30, 2019, Debtor filed a Notice of Appeal triggering
     the statutory deadline under Fed. R. Bankr. P. § 8009 to, among other things, designate its record
     on appeal. After Debtor failed to designate the record on appeal, or even to request an extension
     of time to do so, the Clerk of the Court filed a certification certifying Debtor's failure to file a
     designation of record. (ECF No. 2). Despite receiving notice of this certification, Debtor again
     failed to designate its record on appeal or provide a valid excuse as to its procedural defect. Thus,
     on November 26, 2019, Your Honor entered an Order ("Order") dismissing this appeal. (ECF No.
     4 ).

      Because Debtor knows it had no valid excuse for its failure to timely designate its appeal record,
      Debtor resorts to arguing that Your Honor's Order constitutes an "administrative closing" of the
     case, not a final order, that ostensibly should be reopened by citing to inapposite caselaw. For
      instance, Debtor inaccurately likens the Order in this case to that in WRS, Inc. v. Plaza
     Entertainment, Inc., 402 F.3d 424 (3d Cir. 2005) where the Clerk of the Court administratively
     closed the case after counsel withdrew from the case, plaintiff filed for bankruptcy and a significant
     amount of time lapsed; however, there the District Court never entered an order dismissing the
     case as Your Honor did here in light of Debtor's failure to comply with statutory requirements.
     Debtor also cites to Penn West Assocs. Inc. v. Cohen, 371 F.3d 118 (3d Cir. 2004) for a similarly
     improper analogy. In Penn West, the case was administratively closed because the parties reported
     that they had reached a final settlement. When the settlement fell through, plaintiff sought to
     reopen the case successfully arguing before the Third Circuit that the closing of the case did not
     constitute a final adjudication of the action but rather an administrative closing of the case that
     could liberally be reopened. That is also not the case here. Here, Debtor's failure to comply with
     its obligations under the Federal Bankruptcy Rules of Procedure constitute substantive
     inadequacies in this appeal and the Court's dismissal on that ground is not, as Debtor suggests, a
     way to "remove [a] case[] from their active files without making any final adjudication." Rather,
     the Order constitutes the Court's final adjudication of the appeal on the basis that Debtor failed to
     meet the statutory requirements for appeal.


     2
             As just one example, Debtor's primary argument on appeal is that the Bankruptcy Court erred by
     converting this Chapter 11 case to Chapter 7 instead of dismissing it. See Debtor's Motion for a Stay Pending
     Appeal at the Bankruptcy's Docket No. 132. However, in its underlying brief in opposition, the Debtor itself
     argued below that the Bankruptcy Court should convert to Chapter 7 rather than dismiss. See Debtor's
     Memorandum of Law in Opposition to Accolend, LLC's Motion to Dismiss or in the alternative Lift the Stay
     at the Bankruptcy's Docket No. 80, pages 18-20.




                                             Meister Seelig & Fein LLP
2G Auer Court, Williamsburg Commons, East Brunswick. NJ 08816           I   Phone (732) 432-0073    I   Fax (732) 432-4282
                                                   meisterseelig.com
Case 2:19-cv-19589-MCA Document 9 Filed 01/07/20 Page 3 of 3 PageID: 54
